Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim1 recites a memory system connectable with a host, the memory system comprising: a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for a data erase operation; and a controller electrically connected with the nonvolatile memory and configured to: assign N stream identifiers for use by the host, where N is an integer greater than two; in response to receiving, from the host, N pieces of stream data respectively associated with N stream identifiers: store M pieces of stream data into M first blocks respectively, where M is an integer smaller than N, and the M pieces of stream data correspond to highest M priority levels among priority levels corresponding to the N pieces of stream data; and store a plurality of pieces of stream data into a single second block, each of the plurality of pieces of stream data corresponding to a priority level lower than any of the highest M priority levels, the plurality of pieces of stream data including at least a piece of first stream data and a piece of second stream data, the piece of first stream data corresponding to a lowest priority level among the priority levels corresponding to the N pieces of stream data, the piece of second stream data corresponding to a next-lowest priority level among the priority levels corresponding to the N pieces of stream data; and in a garbage collection operation, in a case where the first stream data is invalidated and the second stream data is not invalidated, copy the piece of second stream data from the second block to a third block before performing the data erase operation on the second block; and in a case where the first stream data is not invalidated and the second stream data is 
When considering claim 1 as a whole, the prior art of record does not teach the limitations: a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for a data erase operation; and a controller electrically connected with the nonvolatile memory and configured to: assign N stream identifiers for use by the host, where N is an integer greater than two; in response to receiving, from the host, N pieces of stream data respectively associated with N stream identifiers: store M pieces of stream data into M first blocks respectively, where M is an integer smaller than N, and the M pieces of stream data correspond to highest M priority levels among priority levels corresponding to the N pieces of stream data; and store a plurality of pieces of stream data into a single second block, each of the plurality of pieces of stream data corresponding to a priority level lower than any of the highest M priority levels, the plurality of pieces of stream data including at least a piece of first stream data and a piece of second stream data, the piece of first stream data corresponding to a lowest priority level among the priority levels corresponding to the N pieces of stream data, the piece of second stream data corresponding to a next-lowest priority level among the priority levels corresponding to the N pieces of stream data; and in a garbage collection operation, in a case where the first stream data is invalidated and the second stream data is not invalidated, copy the piece of second stream data from the second block to a third block before performing the data erase operation on the second block; and in a case where the first stream data is not invalidated and the second stream data is invalidated, copy the piece of first stream data from the second block to a fourth block before performing the data erase operation on the second block.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.

Claim 14 recites memory system connectable with a host, the memory system comprising: a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for a data erase operation; and a controller electrically connected with the nonvolatile memory and configured to: assign N stream identifiers for use by the host, where N is an integer greater than two; in response to receiving, from the host, N pieces of stream data respectively associated with N stream identifiers: store M pieces of stream data into M first blocks respectively, where M is an integer smaller than N, and the M pieces of stream data correspond to highest M data throughputs among data throughputs corresponding to the N pieces of stream data; and store a plurality of pieces of stream data into a single second block, each of the plurality of pieces of stream data corresponding to a data throughput lower than any of the highest M data throughputs, the plurality of pieces of stream data including at least a piece of first stream data and a piece of second stream data, the piece of first stream data corresponding to a lowest data throughput among the data throughputs corresponding to the N pieces of stream data, the piece of second stream data corresponding to a next-lowest data throughput among the data throughputs corresponding to the N pieces 
When considering claim 14 as a whole, the prior art of record does not teach the limitations: a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for a data erase operation; and a controller electrically connected with the nonvolatile memory and configured to: assign N stream identifiers for use by the host, where N is an integer greater than two; in response to receiving, from the host, N pieces of stream data respectively associated with N stream identifiers: store M pieces of stream data into M first blocks respectively, where M is an integer smaller than N, and the M pieces of stream data correspond to highest M data throughputs among data throughputs corresponding to the N pieces of stream data; and store a plurality of pieces of stream data into a single second block, each of the plurality of pieces of stream data corresponding to a data throughput lower than any of the highest M data throughputs, the plurality of pieces of stream data including at least a piece of first stream data and a piece of second stream data, the piece of first stream data corresponding to a lowest data throughput among the data throughputs corresponding to the N pieces of stream data, the piece of second stream data corresponding to a next-lowest data throughput among the data throughputs corresponding to the N pieces of stream data; and in a garbage collection operation, in a case where the first stream data is invalidated and the second stream data is not invalidated, copy the piece of second stream data from the second block to a third block before performing the data erase operation on the second block; and in a case where the first stream data is not invalidated and the second stream data is invalidated, copy the piece of first stream data from the second block to a fourth block before performing the data erase operation on the second block.
Therefore, in the context of claim 14 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 14 is allowable. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCI N WONG/Primary Examiner, Art Unit 2136